Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,271,107 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/397595
U.S. Patent No. 10,271,107 B2
21. (New) An apparatus comprising: 
means for identifying a commercial represented in a first data feed, the means for identifying to: 
(27. (New) The apparatus of claim 21, wherein the means for identifying is to: 



compare first identification information and first timing information obtained from the first data feed with second identification information and second timing information in a second data feed to identify a first code represented in the second data feed, the first identification information and the first timing information corresponding to a commercial represented in the first data feed; and 

identify the commercial in lineup data based on a second code mapped to the first code; and 

access the ratings data for the media program that is adjacent to the commercial according to the lineup data; and 
adjust the ratings data for the media program based on attribute data included in the lineup data to describe the commercial.
(22. (New) The apparatus of claim 21, wherein the attribute data includes a duration of the commercial, and the means for adjusting is to adjust the ratings data for the media program based on the duration of the commercial.)

a media monitoring system to performing watermark detection on a monitored media distribution feed associated with a network feed to determine media monitoring system data including codes 
a first commercial creditor to:
access commercial crediting feed data corresponding to a first monitored commercial; and
compare the commercial crediting feed data to the media monitoring system data to identify a code included in the network feed to identify the first monitored commercial;
compare the code to first lineup data to identify crediting data for the first monitored commercial; and




identify a first media program listed in the first lineup data adjacent to the first monitored commercial identified by the code;

a server to store the first lineup data; and
a data repository to store the crediting data for the first monitored commercial.
23. (New) The apparatus of claim 22, wherein the duration is a first duration, and the means for adjusting is to subtract the first duration of the commercial from a 
24. (New) The apparatus of claim 22, wherein the means for adjusting is to adjust the ratings data for the media program based on an overlap between the commercial and the media program, the overlap based on the duration of the commercial.
Where it would be readily understood by one of ordinary skill in the art that adjusting a crediting feed to account for a discrepancy in playback times would necessarily involving decreasing certain logged time durations and increasing others based on overlapping video log entries)
25. (New) The apparatus of claim 21, wherein the means for identifying is to map the first code to the second code based on mapping data obtained from the second data feed.
26. (New) The apparatus of claim 25, wherein the mapping data is based on watermarks decoded from the second data feed.

17. The ratings system of claim 15, wherein the media monitoring system data includes a mapping between final distributor codes and original distributor codes obtained by the watermark detection performed on the monitored media distribution feed, the code included in the network feed is a first original distributor code corresponding to the first monitored commercial, and the first commercial creditor is to compare the commercial crediting feed data to the media monitoring system data by:

examining the mapping between the final distributor codes and the original distributor codes using the first final distributor code to identify the first original distributor code.


Claims 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,271,107 B2 and analyzed and rejected similarly as Claims 21-27 above, mutatis mutandis. 


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,567,848 B2, which is analyzed and similarly rejected as above with respect to the ‘107 Patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,089,385 B2, which is analyzed and similarly rejected as above with respect to the ‘107 Patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421